Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Kenneth J. Hoover (Reg. No. 68,116) on 6/14/2021.
The claims have been amended as follows: 

2. (Currently Amended) The system of claim 1, wherein the first third party ID verification system is associated with an identification issuing authority that issued the 

Allowable Subject Matter 
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 
Regarding independent claim 1, the closest prior art are the following:
a). The previously cited reference Phillips (US 2018/0322352) teaches (see the Office Action (“OA”) dated 4/2/2021, pages 4-6) A system comprising: one or more processors; and one or more data stores coupled to the one or more processors having instructions stored thereon to provide identity verification which instructions, when executed by the one or more processors, causes the one or more processors to perform operations comprising: 
obtaining, first identity verification information that includes a representation of a biometric of a service provider, wherein the first computing device is associated with a patient; 
verifying the service provider by: 
verifying that the representation of the biometric of the service provider corresponds to a biometric; 
obtaining, from a second computing device, second identity verification information that includes a representation of a biometric of a patient, wherein the second computing device is associated with the service provider; 
verifying the patient by: 
verifying that the representation of the biometric of the patient corresponds to a biometric.

Phillips further teaches that the second identify verification information that includes a representation of a biometric of a patient can be obtained either from the first computing device associated with the patient or the second computing device associated with the service provider (see the OA dated 4/2/2021, page 7).

b). The previously cited reference Klevan (US 2015/0363586) teaches (see the OA dated 4/2/2021, pages 8 and 9) obtaining, identity verification information that includes an image of an individual (emphasis added to show the difference between the reference and the claim) identification document and a representation of a biometric of the individual;
verifying the individual by: 
verifying that the representation of the biometric of the individual corresponds to a biometric indicated on the individual identification document.
Klevan further teaches (see the OA dated 4/2/2021, page 11) verifying the individual (emphasis added to show the difference between the reference and the claim) by: obtaining, from a third party ID verification system, an indication that the individual identification document is authentic.

c). The previously cited reference Auer (US 2018/0330814) teaches (see the OA dated 4/2/2021, page 12) in response to verifying the service provider and the patient, determining eligibility of the patient to receive services from the service provider.

d). The previously cited reference Wang (US 2018/0211724) teaches (see the OA dated 4/2/2021, pages 13 and 14) providing, to the second computing device, access to a record of services to be provided to the patient by the service provider and recording a first time; 
obtaining, from the second computing device, an indication that the service provider has completed performing the services and, in response, recording a second time;
recording completion of the services.

Woody (US 2013/0226607) teaches (see the OA dated 4/2/2021, page 15) in response to obtaining the indication that the service provider has completed performing the services, determining, based on an elapsed time between the first time and the second time, a likelihood that the service provider properly completed all of the services on the record of services.

Independent claim 1 is allowable for the following reasons: 
1). First of all, none of the prior art of record alone or in combination teaches “in response to determining the eligibility, providing, to the second computing device, access to a record of services to be provided to the patient by the service provider”, a recited feature of claim 1. 
2). In addition, before the effective filing date of the claimed invention, it would not have been obvious to a person of ordinary skill in the art 
first to substitute the service provider device taught by Phillips with the patient device as the device used to obtain the biometric of the service provider, as similarly taught by Phillips regarding obtaining the biometric of the patient in [0025] and [0079], 
second to let the obtained identify verification information for an individual (the patient and the service provider) taught by Phillips include an image of an individual identification document, as taught by Klevan,
third to let the biometric on file that corresponds to the representation of the biometric of the individual during the verification of the individual taught by Phillips be the biometric indicated on the individual identification document, as taught by Klevan, 
fourth to let the one or more processors of Phillips perform the step of obtaining, from a third party ID verification system, an indication that the individual identification document is authentic taught by Klevan,
 in response to verifying the service provider and the patient, determining eligibility of the patient to receive services from the service provider taught by Auer,
sixth to let the one or more processors of Phillips modified in view of Klevan and Auer perform the steps of recording a first time; obtaining, from the second computing device, an indication that the service provider has completed performing the services and, in response, recording a second time; recording completion of the services, as taught by Wang, 
seventh to let the one or more processors of Phillips modified in view of Klevan, Auer and Wang perform the step of in response to obtaining the indication that the service provider has completed performing the services, determining, based on an elapsed time between the first time and the second time, a likelihood that the service provider properly completed all of the services on the record of services, as taught by Woody; and
finally to let the one or more processors of Phillips modified in view of Klevan, Auer, Wang and Woody perform the step of in response to determining the eligibility, providing, to the second computing device, access to a record of services to be provided to the patient by the service provider.

Regarding independent claims 9 and 20, the closest prior art are the following:
a). The previously cited reference Phillips (US 2018/0322352) teaches (see the OA dated 4/2/2021, pages 18-20) A system comprising: one or more processors; and one or more data stores coupled to the one or more processors having instructions stored thereon to provide identity verification which instructions, when executed by the one or more processors, causes the one or more processors to perform operations comprising: 
obtaining, from a computing device, first identity verification information that includes a representation of a biometric of a patient, wherein the computing device is associated with a service provider; 
verifying the patient by: 
verifying that the representation of the biometric of the patient corresponds to a biometric;
determining that a physical location of the computing device is proximate to a physical location of the patient.

b). The previously cited reference Klevan (US 2015/0363586) teaches (see the OA dated 4/2/2021, pages 20 and 21) obtaining, identity verification information that includes an image of an individual (emphasis added to show the difference between the reference and the claim) identification document and a representation of a biometric of the individual;
verifying the individual  by: 
verifying that the representation of the biometric of the individual corresponds to a biometric indicated on the individual identification document.
Klevan further teaches (see the OA dated 4/2/2021, page 23) verifying the individual (emphasis added to show the difference between the reference and the claim) by: obtaining, from a third party ID verification system, an indication that the individual identification document is authentic.

c). The previously cited reference Auer (US 2018/0330814) teaches (see the OA dated 4/2/2021, pages 24 and 25) in response to verifying the patient and determining that the physical location of the computing device is proximate to the physical location of the patient, determining eligibility of the patient to receive services from the service provider.

 Read (US 2013/0262873) teaches wherein eligibility is determined based on a set of eligibility rules that set a minimum standard of confidence for verification of a user (emphasis added to show the difference between the reference and the claim) identity in order to permit the provider to perform services (see   [0091]: “In addition to the comparison of the recorded voice samples against the voice model, the user's spoken words are compared against the list of randomly generated words and the Levenshtein Edit Distance is computed to determine how much the two lists differ. The edit distance is converted to a similarity score that indicates how similar the two lists are, as a percentage between 0 and 100. A plurality of confidence scores (e.g., 1-100) is then assigned to the verification results of the recorded voice samples and the comparison result of the spoken words against the word list. Based on the plurality of confidence scores, a composite score (that is averaged over the number of comparison results) is determined and compared against a threshold value (e.g., 95). If the composite score is above or equal to the threshold value, then the SAME Service 1040 determines that the user is authenticated as the same person as originally enrolled in the multi-factor biometric authentication service (e.g., a successful verification result). … When the user is positively authenticated, in addition to or in place of displaying of the verification result to the user, the user may be provided access to the online service provided by the bank, without providing an indication of successful verification, which the user is trying to access”).

e). The previously cited reference Wang (US 2018/0211724) teaches (see the OA dated 4/2/2021, pages 25 and 26) providing, to the computing device, access to a record of services to be provided to the patient by the service provider and recording a first time; 
obtaining an indication that the service provider has completed performing the services and, in response, recording a second time;
recording completion of the services.

f). The previously cited reference Woody (US 2013/0226607) teaches (see the OA dated 4/2/2021, page 27) in response to obtaining the indication that the service provider has completed performing the services, determining, based on an elapsed time between the first time and the second time, a likelihood that the service provider properly completed all of the services on the record of services.

Independent claims 9 and 20 are allowable for the following reason: 
1). First of all, none of the prior art of record alone or in combination teaches “in response to determining the eligibility, providing, to the computing device, access to a record of services to be provided to the patient by the service provider”, a recited feature of claims 9 and 20. 
2). In addition, before the effective filing date of the claimed invention, it would not have been obvious to a person of ordinary skill in the art 
first to let the obtained identify verification information for an individual (the patient) taught by Phillips include an image of an individual identification document, as taught by Klevan,
second to let the biometric on file that corresponds to the representation of the biometric of the individual during the verification of the individual taught by Phillips be the biometric indicated on the individual identification document, as taught by Klevan, 
third to let the one or more processors of Phillips perform the step of obtaining, from a third party ID verification system, an indication that the individual identification document is authentic taught by Klevan,
fourth to let the one or more processors of Phillips modified in view of Klevan perform the step of in response to verifying the patient and determining that the physical location of the computing 
fifth to let eligibility taught by Phillips modified in view of Klevan and Auer be determined based on a set of eligibility rules that set a minimum standard of confidence for verification of a user (the patient) identity in order to permit the provider to perform services, as taught by Read,
sixth to let the one or more processors of Phillips modified in view of Klevan, Auer and Read perform the steps of recording a first time; obtaining, from the second computing device, an indication that the service provider has completed performing the services and, in response, recording a second time; recording completion of the services, as taught by Wang, 
seventh to let the one or more processors of Phillips modified in view of Klevan, Auer, Read and Wang perform the step of in response to obtaining the indication that the service provider has completed performing the services, determining, based on an elapsed time between the first time and the second time, a likelihood that the service provider properly completed all of the services on the record of services, as taught by Woody, and
finally to let the one or more processors of Phillips modified in view of Klevan, Auer, Read, Wang and Woody perform the step of in response to determining the eligibility, providing, to the computing device, access to a record of services to be provided to the patient by the service provider.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990.  The examiner can normally be reached on 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIMEI ZHU/Examiner, Art Unit 2495     

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495